PER CURIAM.
The trial court was within its sound discretion in denying any further relief to the wife, Linda R. de Pórtela. The relief which the wife sought may be obtained in the Dominican Republic, the jurisdiction which first exercised jurisdiction over the pending divorce action. See generally, Royal Globe Ins. Co. v. Gehl, 358 So.2d 228 (Fla. 3d DCA 1978); Bradley Inv., Inc. v. Vimy Inv., Inc., 359 So.2d 904 (Fla. 4th DCA 1978). Accordingly, we affirm the main appeal. In light of our disposition of the main appeal, the point raised on cross-appeal is moot.